Fourth Court of Appeals
                                  San Antonio, Texas
                                        August 28, 2019

                                      No. 04-19-00275-CV

              IN THE INTEREST OF E.J.C, JR., S.R.C., E.D.C., CHILDREN,


                   From the 73rd Judicial District Court, Bexar County, Texas
                                Trial Court No. 2018PA00862
                      Honorable Charles E. Montemayor, Judge Presiding


                                         ORDER
       This is an accelerated appeal of an order terminating the appellant’s parental rights which
must be disposed of by this court within 180 days of the date the notice of appeal is filed. TEX.
R. JUD. ADMIN. 6.2. Appellant’s brief was filed on August 5, 2019, making appellee’s brief due
August 26, 2019. The appellee has filed a motion for extension of time requesting a twenty-one
day extension to file its brief. The motion is GRANTED. Appellee’s brief must be filed no later
than September 16, 2019. Given the time constraints governing the disposition of this
appeal, further requests for extensions of time will be disfavored.



                                                    _________________________________
                                                    Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 28th day of August, 2019.



                                                    ___________________________________
                                                    Keith E. Hottle,
                                                    Clerk of Court